Affirmed and Opinion Filed February 4, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-19-00284-CV

    TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR
                 CORPORATION, Appellants
                            V.
     BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS,
  INDIVIDUALLY AND AS NEXT FRIENDS OF E.R. AND O.R., MINOR
                    CHILDREN, Appellees

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-16-15296

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Reichek
                        Opinion by Justice Partida-Kipness
      Appellants Toyota Motor Sales, USA, Inc. (TMS) and Toyota Motor

Corporation (TMC) (collectively, Toyota or the Toyota Appellants) appeal the trial

court’s denial of their motion for temporary and permanent sealing order of four trial

exhibits and related testimony. After reviewing the briefs and the record, we

conclude Toyota has not shown the trial court abused its discretion. Accordingly, we

affirm the trial court’s order.
                                 BACKGROUND
      In September 2016, appellees Kristi and Ben Reavis were driving home from

church in their 2002 ES 300 Lexus sedan when they were forced to stop for slow-

moving freeway traffic and were rear-ended by an SUV travelling between 45 mph

and 48 mph. The front seats collapsed, sending Ben and Kristi over their seats, into

the back seat, and head first into their two young children, who were strapped into

car seats in the back seat. The two Reavis children, who were three and five years

old at the time of the collision, sustained severe, permanent traumatic brain injuries.

      The Reavises sued TMS, TMC, and Toyota Motor North America, Inc. for

product defects, negligence, and gross negligence, and sued the driver of the SUV,

Michael Steven Mummaw, and the vehicle’s owner, Mark Howell, for negligence

and gross negligence. After non-suiting their claims against Howell and dismissing

Toyota Motor North America, Inc., the case proceeded to trial against TMS, TMC,

and Mummaw. The Reavises reached a settlement with Mummaw while the jury

was deliberating.

      At trial, the Reavises’ experts testified that when the vehicle was rear-ended,

the front seats yielded or bent backwards as designed by Toyota, Ben and Kristi

slipped out of their seatbelts and ramped up (moved up) over the top of their front

seatbacks, and then made violent, head-to-head contact with their children in the

back seat before sliding back down into their front seats. According to these experts,



                                         –2–
although the events happened in milliseconds, the children’s severe, permanent

traumatic brain injuries were caused by the head-to-head contact with their parents.

      The Reavises presented evidence that Toyota designed its whiplash-injury

lessening (“WIL”) seats to yield or bend backwards in a rear-end collision as the

Reavises’ seats did here. Gary Whitman, a mechanical engineer and expert in

occupant crash protection, automobile seats, and seatbelt-restraint systems, testified

for the Reavises. It was his opinion that based on his testing and using Toyota’s

yielding seat, when the front seat yields backwards in 45mph+ rear-end collisions,

Toyota’s seatbelts fail to prevent front seat occupants from ramping-up their

seatbacks and entering the rear-seat space. Whitman proposed an alternative seatbelt

design that, in his opinion, would keep the front-seat occupant in his/her seat when

Toyota’s seatback yields backwards in 45mph+ rear-end collisions. The Reavises

also presented evidence from which they maintain the jury could have reasonably

concluded that Toyota had known of this “ramping” risk for decades but chose not

to test for the risk or apply design standards to correct the problems and create a safe

design to reduce or eliminate the risk.

      After a two-week trial, the jury unanimously found TMC liable for design

defect and marketing defect, found TMS liable as the nonmanufacturing seller of a

defective product, determined actual damages for Kristi, Ben, and the Reavis

children, assigned 90% responsibility to TMC, 5% to TMS, and 5% to Mummaw,

found TMC and TMS liable for gross negligence, and determined exemplary damage
                                          –3–
awards. The trial court rendered judgment in accordance with the verdict; awarding

$98,676,248.71 in actual damages (after settlement credits) and $95,222,497.42 in

exemplary damages against TMC; awarding $4,961,812.44 in actual damages and

$14,400,000 in exemplary damages against TMS; and awarding pre-judgment and

post-judgment interest.

                                         The Motion to Seal
        After trial, Toyota sought temporary and permanent sealing of four trial

exhibits and testimony related to one of those exhibits.1 We separate these court

records into two categories—the Engineering Rule exhibits and the WIL Guideline

exhibit and related testimony.

        The first category consists of Plaintiffs’ Exhibits 243, 244, and 245. Those

exhibits are three versions of the Toyota Engineering Rule TRD1290G (collectively,

the Engineering Rule exhibits). That rule covers the procedure for design review

based on failure mode, or DRBFM, which, Motoki Shibata, a Project General

Manager for TMS, described as the process “created and used by TMC to properly

review the design of a vehicle, component part, or function . . . .” According to Gary

Stephens, one of Toyota’s expert witnesses, the purpose of a design failure mode



    1
      Regarding the materials sought to be permanently sealed, we make “every effort to preserve the
confidentiality of the information the parties have designated as confidential” consistent with our obligation
to hand down a public opinion explaining our decisions based on the record. See MasterGuard L.P. v. Eco
Techs. Int’l, LLC, 441 S.W.3d 367, 371 (Tex. App.—Dallas 2013, no pet.); see also Kartsotis v. Bloch, 503
S.W.3d 506, 510 (Tex. App.—Dallas 2016, pet. denied) (citing TEX. R. APP. P. 47.1, 47.3 and TEX. GOV’T
CODE § 552.022(a)(12) for proposition that opinions are public information).
                                                    –4–
and effects analysis is to test a design for problems in order to improve the design or

to design an alternative for addressing issues that arise during the analysis. Stephens

agreed design failure mode and effects analysis is a general engineering concept that

is not specific to the automotive industry, and explained that it is used “to understand

how . . . any design out there will perform under certain circumstances to identify

aspects of the design that can be either improved or . . . designed into alternative

means of addressing whatever issues may arise as a result of that analysis.”

      The second category of court records consists of Plaintiffs’ Exhibit 246, which

is Toyota’s WIL Guideline, and twelve pages of related testimony consisting of

excerpts from the trial testimony of Whitman and related deposition excerpts

presented at trial of Shibata. Toyota submitted the declaration of Scott Miller,

Executive Engineer at Toyota Motor Engineering & Manufacturing North America,

Inc. (TEMA), in support of the motion to seal to address the WIL Guideline exhibit.

Miller explained in his declaration that the WIL Guideline exhibit provides “a

blueprint of the initial design of the Whiplash Injury Lessening (WIL) seat headrest,

evaluation and assessment of that design in the field, the internal processes utilized

to redesign Toyota products, and identifies the specifics of the redesigned, second-

generation WIL headrest, and the assessment of its performance.”

      The Reavises filed a response in opposition to sealing these court records.

CBS News and the mother of a five-year-old boy who suffered catastrophic brain


                                          –5–
injuries after his family's Toyota Camry was rear-ended at highway speeds

intervened2 in the proceeding to oppose Toyota’s motion to seal.

         Although the trial court granted temporary sealing of these records, the court

denied Toyota’s motion for permanent sealing following a hearing on the motion to

seal. The court stayed that order pending this appeal. Toyota filed a separate appeal

from the court’s final judgment on the verdict. That appeal remains pending before

this Court. See appellate cause number 05-19-00075-CV.

                 STANDARD OF REVIEW AND APPLICABLE LAW
         We review a trial court’s order denying a motion to permanently seal court

records for an abuse of discretion. Gen. Tire, Inc. v. Kepple, 970 S.W.2d 520, 526

(Tex. 1998). The test for an abuse of discretion is whether the trial court acted

without reference to any guiding rules or principles, or acted in an arbitrary or

unreasonable manner. Upjohn Co. v. Freeman, 906 S.W.2d 92, 95 (Tex. App.—

Dallas 1995, no writ). In deciding whether or not to seal court records, the trial court

must “balance the public’s interest in open court proceedings against an individual

litigant’s personal or proprietary interest in privacy.” Nguyen v. Dallas Morning

News, L.P., No. 02-06-00298-CV, 2008 WL 2511183, at *4 (Tex. App.—Fort Worth

June 19, 2008, no pet.) (per curiam) (mem. op.) (quoting Kepple, 970 S.W.2d at

526); In re Srivastava, No. 05-17-00998-CV, 2018 WL 833376, at *4 (Tex. App.—



   2
       Neither intervenor appeared or filed a brief in this appeal.
                                                      –6–
Dallas Feb. 12, 2018, orig. proceeding) (mem. op.) (citing Nguyen). “Rule 76a

provides the guiding rules and principles for sealing court records.” Upjohn, 906

S.W.2d at 95.

      Court records are presumed to be open to the public. TEX. R. CIV. P. 76a. This

presumption of openness recognizes the longstanding precept of American

jurisprudence that “[a] trial is a public event. What transpires in the court room is

public property. . . . Those who see and hear what transpired can report it with

impunity.” Craig v. Harney, 331 U.S. 367, 374 (1947). As a result, Rule 76a “states

the heavy burdens which a movant must satisfy in order to secure an order sealing

court records.” Boardman v. Elm Block Dev. Ltd. P’ship, 872 S.W.2d 297, 299 (Tex.

App.—Eastland 1994, no writ). Specifically, court records “may be sealed only upon

a showing of all of the following:

      (a) a specific, serious and substantial interest which clearly outweighs:

             (1) this presumption of openness;
             (2) any probable adverse effect that sealing will have upon the
             general public health or safety;
      (b) no less restrictive means than sealing records will adequately and
      effectively protect the specific interest asserted.”

TEX. R. CIV. P. 76a(1)(a)–(b). The party seeking to seal court records must prove the

elements of rule 76a(1) by a preponderance of the evidence. Hillwood Inv. Props.

III, Ltd v. Radical Mavericks Mgmt., LLC, No. 05-11-01470-CV, 2014 WL 4294968,

at *4 (Tex. App.—Dallas Aug. 21, 2014, no pet.) (mem. op.) (citing Wood v. James

                                        –7–
R. Moriarty, P.C., 940 S.W.2d 359, 361 (Tex. App.—Dallas 1997, no pet.)). In light

of the strong presumption that all court records are open to the public, the

requirements of rule 76a are to be strictly interpreted. True & Sewell, P.C. v. Arkoma

Basin Res., Inc., No. 05-99-00692-CV, 1999 WL 970924, at *1 (Tex. App.—Dallas

Oct. 26, 1999, no pet.) (citing Davenport v. Garcia, 834 S.W.2d 4, 23–24 (Tex.

1992); In re Kaiser Found. Health Plan, 997 S.W.2d 605, 606 (Tex. App.—Dallas

1998, orig. proceeding)).

                      The Trial Court’s Rule 76a Findings
       In denying Toyota’s Rule 76a motion, the trial judge concluded:

       1.    “The written materials which are the subject of Toyota’s motion
             are court records.
       2.    Toyota has failed to show that it possesses a specific, serious and
             substantial interest that would be protected through its proposed
             sealing order which clearly outweighs both the presumption of
             openness that attaches to court records and the probable adverse
             effect that sealing would have upon the general public health or
             safety.
       3.    Toyota failed to meet its burden to show that no less restrictive
             means than sealing the records from all members of the public
             would adequately and effectively protect the specific interests
             asserted. In particular, Intervenor M.G. is not a competitor of
             Toyota and should be afforded access.”

The trial judge also made the following specific findings regarding the court records

at issue:

            “Toyota failed to offer proof – beyond mere conclusory
             assertions – concerning any value of the alleged trade secrets
             contained within the [Engineering Rule exhibits and WIL
             Guideline exhibit]”;
                                         –8–
             “Toyota did not attempt to show that its DRBFM policy was
             materially different than similar policies adopted by any of its
             competitors, such that any competitors might derive value from
             learning [of the policy]”;

            Toyota did not object to the admission of the Engineering Rule
             exhibits “on the basis of any alleged trade secrets”;

            Toyota failed to seek any instruction to limit the jury’s use and/or
             disclosure of the contents of the Engineering Rule exhibits;

            “While [the WIL Guideline] reflects design decisions made
             approximately 15 years ago. Toyota failed to offer proof to show
             the relevance - and, therefore, any value - of [the WIL Guideline]
             to Toyota today, especially when viewed in light of Toyota’s
             previous representations in this case concerning the differences
             between Toyota’s current designs and past designs”; and

            The issues raised by the Engineering Rule exhibits and the
             information contained in the WIL Guideline exhibit were
             relevant to the issues decided by the jury in this case “such that
             the public should be allowed to see the evidentiary basis which
             exists relating to the Jury’s awards.”

      There is no dispute here regarding whether the documents at issue are court

records as defined by rule 76a. TEX. R. CIV. P. 76a(2) (defining “court records”). We

must, therefore, determine whether the trial judge acted unreasonably and arbitrarily

in concluding that Toyota had failed to carry its burden as to at least one essential

element of Rule 76a(1) as to each category of court records at issue. See McAfee,

Inc. v. Weiss, 336 S.W.3d 840, 844–45 (Tex. App.—Dallas 2011, pet. denied); see

also Upjohn, 906 S.W.2d at 95 (“[W]e may not disturb the trial court’s decision

unless it is arbitrary and unreasonable.”).




                                         –9–
                                     ANALYSIS
      In a single issue, Toyota contends the trial court abused its discretion by

denying Toyota’s post-judgment motion to permanently seal the Engineering Rule

exhibits and the WIL Guideline exhibit and related testimony. Toyota maintains that

it met its burden under Rule 76a to obtain a permanent sealing order because the

exhibits and related testimony it seeks to seal contain Toyota’s trade secrets. Toyota,

thus, focuses a significant portion of its briefing arguing that the court records at

issue contain trade secrets and, as a result, should be permanently sealed. Toyota

argues on appeal that the trial court abused its discretion by finding that the

Engineering Rule exhibits and the WIL Guideline exhibit did not contain “valid

Toyota trade secrets.”

      We need not determine whether Toyota established that the records at issue

contain trade secrets or whether Toyota established a trade secret interest that rose

to the level of a “specific, serious and substantial interest” in the trial court because

the trial court made no such findings below. The order denying the motion to seal

includes no findings that the court records include trade secrets or do not include

trade secrets. The order refers only to the “alleged trade secrets.” Further, the trial

court did not make a separate finding that Toyota established a “specific, serious and

substantial interest” under Rule 76a. Rather, the trial court found that Toyota did not

pass the rule’s balancing test, concluding that Toyota had “failed to show that it

possesses a specific, serious and substantial interest . . . which clearly outweighs

                                         –10–
both the presumption of openness that attaches to court records and the probable

adverse effect that sealing would have upon the general public health or safety.”

      Moreover, even assuming the court records contain trade secrets, the existence

of trade secrets standing alone is insufficient to overcome the presumption of

openness and allow the records to be permanently sealed. Compaq Comput. Corp.

v. Lapray, 75 S.W.3d 669, 674–75 (Tex. App.—Beaumont 2002, no pet.) (rejecting

the argument that if a document is a trade secret, it must be sealed as a matter of

law). Although “[a] properly proven trade secret interest may constitute a specific,

serious, and substantial interest, which would justify restricting access to the

documents in question,” the trial court must still conduct the Rule 76a balancing test

to determine if the trade secret interest clearly outweighs the other prescribed

considerations and that there must be no less restrictive means to protect the trade

secret. Upjohn, 906 S.W.2d at 96, 99 (citing Eli Lilly & Co. v. Marshall, 829 S.W.2d

157, 158 (Tex. 1992)); In re Cont’l Gen. Tire, Inc., 979 S.W.2d 609, 614 (Tex. 1998)

(orig. proceeding) (“That a document contains trade secret information is a factor to

be considered in applying this sealing standard.”); Volvo Car Corp. v. Marroquin,

No. 13-06-00070-CV, 2009 WL 3647348, at *3 (Tex. App.—Corpus Christi–

Edinburg Nov. 5, 2009, pet. denied) (per curiam) (mem. op.) (“Trade-secret status

satisfies only the first factor in the sealing standard, and the trial court must weigh

that interest against the presumption of openness and any probable adverse affects

[sic] of sealing on the general public health and safety.”).
                                         –11–
       As such, even assuming Toyota established that the court records contained

 trade secrets, Toyota was still required to prove the remaining elements of Rule

 76a(1), including that (a) its interest in protecting those alleged trade secrets clearly

 outweighs the presumption of openness and the probable adverse effect sealing may

 have on the public health and safety and (b) no less restrictive means than sealing

 the records will adequately and effectively protect the specific interest asserted. The

 trial court concluded Toyota did not meet its burden of proof as to those remaining

 elements. We, therefore, assume without deciding that the court records at issue are

 trade secrets that rise to the level of “a specific, serious and substantial interest” and

 consider the trial court’s determination that Toyota failed to prove that the alleged

 trade secret interest clearly outweighs the presumption of openness and the probable

 adverse effect sealing will have on public health and safety.

I.     Presumption of openness and probable adverse effect on public health
       and safety.
       The Engineering Rule exhibits and WIL Guideline exhibit were produced in

 discovery subject to a protective order. The protective order provided, however, that

 the protections provided by the Order did not apply to the disclosure of documents

 or the information contained in such documents at the time of trial, either through

 receipt of such documents into evidence or through witness testimony. The Reavises

 argue that Toyota waived any alleged trade secret protection afforded these exhibits

 when they were admitted into evidence at trial and the jury was not instructed to


                                           –12–
refrain from discussing the exhibits or their contents with the public following the

jury’s discharge from service. We agree.

      “A properly proven trade secret interest may constitute a specific, serious, and

substantial interest, which would justify restricting access to the documents in

question.” Upjohn, 906 S.W.2d at 96. “With respect to a trade secret, the right to

exclude others is central to the very definition of the property interest. Once the data

that constitute a trade secret are disclosed to others, or others are allowed to use those

data, the holder of the trade secret has lost his property interest in the data.”

Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1011 (1984). “It is well established that

the release of information in open court ‘is a publication of that information and, if

no effort is made to limit its disclosure, operates as a waiver of any rights a party

had to restrict its future use.’” Title Source, Inc. v. HouseCanary, Inc., 603 S.W.3d

829, 842 (Tex. App.—San Antonio 2019, pet. granted) (C.J. Marion, concurring)

(citing Littlejohn v. Bic Corp., 851 F.2d 673, 680 (3d Cir. 1988) (quoting Nat’l

Polymer Prods. v. Borg-Warner Corp., 641 F.2d 418, 421 (6th Cir. 1981)). For these

reasons, a party’s duty to protect public disclosure of its alleged trade secrets does

not cease when the party goes to trial if the party intends to seek protection of those

secrets in the future. And a party’s failure to take adequate steps to protect its alleged

trade secrets from public disclosure during trial impedes the party’s ability to show

that its purported interest in maintaining secrecy clearly outweighs the presumption

of openness for purposes of obtaining a Rule 76a sealing order. E.g., Marroquin,
                                          –13–
2009 WL 3647348, at *4 (affirming trial court’s denial of motion to seal where Ford

failed to take steps to prevent disclosure of documents in open court and, as such,

Ford’s presumed interest in maintaining the documents’ secrecy did not “clearly

outweigh” the presumption of openness); Burlington N. R.R. Co. v. Sw. Elec. Power

Co., 905 S.W.2d 683, 686 (Tex. App.—Texarkana 1995, no writ) (trial court did not

abuse its discretion by denying motion to seal where court records had been

presented during open trial and already publicly disclosed during that trial and in

other litigation); see also Stroud Oil Props., Inc. v. Henderson, No. 02-03-00003-

CV, 2003 WL 21404820, at *3 (Tex. App.—Fort Worth June 19, 2003, pet. denied)

(mem. op.) (party waived privileged information by disclosing it in open court and

failed to show a specific, serious and substantial interest in sealing the record as is

required under rule 76a). Toyota failed to protect its purported interest here.

      The trial court pre-admitted the Engineering Rule exhibits into evidence.

Although Toyota asserted a relevance objection to the admission of those exhibits,

Toyota at no time during trial objected on the basis of trade secret status or Toyota’s

purported interest in protecting its alleged trade secrets from public disclosure. The

fact that these exhibits were not specifically discussed during trial or formally

published to the jury during witness testimony does not change this analysis. The

exhibits were admitted into evidence, were available to the jury during deliberations,

and are, therefore, part of the publically available trial record. As for Plaintiff’s

Exhibit 246, the WIL Guideline Exhibit, although Toyota objected to the admission
                                        –14–
of that exhibit and took steps to protect its public disclosure by having the courtroom

closed when the exhibit was discussed, Toyota waived any protection of that

information by allowing the information contained in the exhibit to come in through

other exhibits and testimony. The trial court found that the substantive content of

Exhibit 246 was not materially different from content contained in other materials

such as Plaintiffs’ Exhibit 321 that Toyota concedes do not contain trade secrets.

After comparing Exhibit 246 with Exhibit 321, we conclude the trial court did not

abuse its discretion in making this finding. Toyota also complains that its evolving

strategy to re-design its seats to address whiplash risks and injuries was a trade secret

included in the WIL Guideline exhibit and in the related testimony that was not

found in other exhibits admitted at trial. In Shibata’s live trial testimony, however,

which Toyota did not seek to seal, Shibata testified to that evolving strategy to re-

design the seats to address whiplash risks. By allowing the information contained in

these court records to be disclosed in open court either without trade secret objection

or through other exhibits or witness testimony, we conclude Toyota waived its

purported right to seek protection of these court records, and any interest in

maintaining the documents’ secrecy does not “clearly outweigh” the presumption of

openness.

      Further, Toyota took no steps to prevent the jury from disclosing the contents

of the exhibits to the public after they were discharged from duty. “A trial is a public

event. What transpires in the court room is public property. . . . Those who see and
                                         –15–
hear what transpired can report it with impunity.” Craig, 331 U.S. at 374. When the

trial judge discharged the jury here, he instructed the jurors that they “may discuss

this case with anyone you choose. . . .” Toyota did not object to this instruction or

request any instructions prohibiting the jury from discussing the court records at

issue here. By failing to request that the jury be instructed not to disclose or discuss

those court records, we cannot say the trial court abused its discretion by concluding

that Toyota’s interest in protecting the contents of those exhibits clearly outweighed

the preemption of openness. See Marroquin, 2009 WL 3647348, at *4 (affirming

refusal to seal exhibits where movant failed to request a jury instruction directing

the jury, once discharged, not to discuss matters that the court seeks to protect from

public disclosure)

      Because Toyota did not take adequate steps during trial to protect the exhibits

and related testimony from public disclosure and did not seek an instruction

prohibiting the jury and other non-parties from discussing the documents beyond the

setting of the trial, we conclude any interest Toyota had in maintaining secrecy of

the records does not “clearly outweigh” the presumption of openness. See TEX. R.

CIV. P. 76a(1) (emphasis added); see also Marroquin, 2009 WL 3647348, at *4 (trial

court did not abuse its discretion by denying Ford’s motion to seal under similar

facts) (citing Rule 76a(1) and TEX. R. EVID. 507) (noting that when disclosure of

trade secrets is ordered, “the judge shall take such protective measure as the interests

of the holder of the privilege and of the parties and the furtherance of justice may
                                         –16–
require.”)); Burlington N. R.R. Co., 905 S.W.2d at 686 (affirming trial court’s ruling

that the movant's interest in confidential documents, admitted into evidence and

presented to the jury, did not outweigh presumption of openness).

      Further, the trial court did not abuse its discretion in finding that Toyota failed

to show that Toyota’s interest in protecting its alleged trade secrets clearly

outweighed the probable adverse effect on the public health and safety. In the trial

court, Toyota maintained the records it sought to seal contained trade secrets that did

not relate to the central issues in the case. Toyota argued that, as a result, its interest

in protecting those documents from disclosure outweighed any probable risk of harm

to the public. In contrast to those unsubstantiated assertions, however, the trial court

had before it evidence from which the court could reasonably conclude that the

information in the court records was relevant to public safety and the issues tried in

this case.

      For example, the intervenors presented evidence showing multiple cases in

which children suffered “an identical injury” to that sustained by the Reavis children.

The trial court also had the benefit of two weeks of trial testimony and evidence and

a jury verdict finding Toyota grossly negligent. Further, the Reavises argued that the

exhibits at issue were directly related to the claims against Toyota. The Engineering

Rule exhibits showed basic engineering principles that Toyota claimed to follow in

the design process but did not follow when designing the WIL seats and discovering


                                          –17–
the risk of ramping. Similarly, the WIL Guideline was probative of the decisions

Toyota made and failed to make regarding seat design.

      We cannot conclude the trial court abused its discretion in finding that

Toyota’s purported interests did not clearly outweigh the public’s interest in these

court records. The trial court did not abuse its discretion in finding that the court

records were relevant to the issues decided by the jury “such that the public should

be allowed to see the evidentiary basis which exists relating to the Jury’s awards.”

Moreover, the trial court based its decision on conflicting evidence. Consequently,

there can be no abuse of discretion. Unifund CCR Partners v. Villa, 299 S.W.3d 92,

97 (Tex. 2009) (discretion is not abused when the trial court bases its decision on

conflicting evidence and some evidence of substantive and probative character

supports its decision); Ridgeway v. Burlington N. Santa Fe Corp., 205 S.W.3d 577,

581 (Tex. App.—Fort Worth 2006, pet. denied) (a trial court does not abuse its

discretion when it bases its decision on conflicting evidence) (citing Davis v. Huey,

571 S.W.2d 859, 862 (Tex. 1978)).

      Assuming without deciding that the court records at issue contain trade

secrets, we conclude Toyota did not carry its burden under rule 76a and failed to

overcome the presumption of openness and the consideration of the probable adverse

effects of sealing on the public health and safety.




                                        –18–
II.     Less restrictive means
        In addition to its burden to prove that its interest overcame the presumption

  of openness and the probable adverse effect on public health or safety, Toyota also

  had the burden to demonstrate that “no less restrictive means than sealing records

  will adequately and effectively protect” its interest. See TEX. R. CIV. P. 76a(1); see

  Compaq Computer Corp., 75 S.W.3d at 675. In its motion to seal, Toyota relied on

  the declarations of Shibata and Miller to argue that sealing the documents in total

  was the only means to protect the Toyota’s interest. According to Shibata, “[a]side

  from their cover pages, each page of [the Engineering Rule exhibits] reflects the

  detailed DRBFM process created and utilized by TMC in vehicle design.” Toyota

  argued below that because each page reflects the DRBFM process, “[a]ny redactions

  would be meaningless, as every page of each document would have to be redacted

  in its entirety.” Similarly, Miller stated that the “entire [WIL Guideline] constitutes

  a blueprint of Toyota’s design processes and methodology.” According to Toyota,

  like the Engineering Rule exhibits, redaction would be meaningless on the WIL

  Guideline because the entire document is a trade secret. On appeal, Toyota argues

  that because the exhibits are trade secrets and the related testimony describes the

  trade secrets, “there is no reasonable way to further limit the protections without

  exposing the trade secrets.”

        Beyond Toyota’s blanket assertions that a total seal is necessary and redaction

  would be meaningless, Toyota did not offer any additional testimony or evidence

                                          –19–
regarding whether the Toyota documents could be redacted or otherwise altered

while still protecting its interest. Toyota also contends on appeal that it showed

sealing was the least restrictive means to protect its interest here because it sought

to seal “just four exhibits from a trial involving over 900 exhibits and [covering] 12

pages of closed-courtroom testimony from more than 3,200 pages of trial

transcripts.” This argument misses the point. Rule 76a imposes strict requirements

to obtain a sealing order, and parties are not rewarded with a sealing order simply

because they ask the court to only seal a few exhibits or a small amount of testimony.

No matter how many exhibits a party seeks to seal, that party must still meet the

requirements of the rule. We conclude Toyota failed to do so here. We affirm the

trial court’s order denying the motion to seal.

                                   CONCLUSION
      Toyota failed to show that its purported interest in protecting the court records

clearly outweighs the presumption of openness and any probable adverse effect that

sealing will have upon the general public health or safety, and failed to demonstrate

that no less restrictive means would protect its interest. We, therefore, find the trial

court did not abuse its discretion by denying Toyota’s motion to seal. Accordingly,

we affirm the trial court’s order denying Toyota’s Rule 76a motion for permanent




                                         –20–
sealing order.




                   /Robbie Partida-Kipness/
                   ROBBIE PARTIDA-KIPNESS
                   JUSTICE

190284F.P05




                 –21–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

TOYOTA MOTOR SALES, U.S.A.,                    On Appeal from the 134th Judicial
INC. AND TOYOTA MOTOR                          District Court, Dallas County, Texas
CORPORATION, Appellants                        Trial Court Cause No. DC-16-15296.
                                               Opinion delivered by Justice Partida-
No. 05-19-00284-CV           V.                Kipness. Justices Myers and Reichek
                                               participating.
BENJAMIN THOMAS REAVIS
AND KRISTI CAROL REAVIS,
INDIVIDUALLY AND AS NEXT
FRIENDS OF E.R. AND O.R.,
MINOR CHILDREN, Appellees

      In accordance with this Court’s opinion of this date, the trial court’s March
6, 2019 “Order Pursuant to Rule 76a” is AFFIRMED.

    It is ORDERED that appellees BENJAMIN THOMAS REAVIS AND
KRISTI CAROL REAVIS, INDIVIDUALLY AND AS NEXT FRIENDS OF E.R.
AND O.R., MINOR CHILDREN recover their costs of this appeal from appellants
TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR
CORPORATION.


Judgment entered this 4th day of February, 2021.




                                        –22–